                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DETAVIA WILSON,                                        §
                                                        §
           Plaintiff,                                   §
                                                        §   Civil Action No. 3:19-CV-01875-X
 v.                                                     §
                                                        §
 STATE FARM MUTUAL                                      §
 AUTOMOBILE INSURANCE                                   §
 COMPANY, ROBERT NASH, and                              §
 YULONDA JONES,                                         §
                                                        §
           Defendants.                                  §

                        MEMORANDUM OPINION AND ORDER

        Before the Court are defendant State Farm Mutual Automobile Insurance

Company (State Farm), Robert Nash, and Yulonda Jones’s Motion to Dismiss [Doc.

No. 5] and plaintiff Detavia Wilson’s Response to Show-Cause Order and Motion for

Remand [Doc. No. 8]. After careful consideration, and for the reasons provided below,

the Court DISMISSES WITHOUT PREJUDICE the unripe complaint due to lack

of subject matter jurisdiction.1

                                                    I.

        Wilson was injured in a vehicle accident in 2016. She claims to have incurred

past medical expenses of $21,259.00, future medical expenses of $231,500.00, and

other damages. Wilson settled with the tortfeasor’s insurance company for policy


         1 Under section 205(a)(5) of the E-Government Act of 2002 and the definition of “written

opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by
the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written,
however, primarily for the parties, to decide issues presented in this case, and not for publication in
an official reporter, and should be understood accordingly.



                                                    1
limits of $30,000.00. And Wilson’s insurer, State Farm, approved the settlement.

Wilson then filed a claim on her underinsured-motorist coverage with State Farm.

Wilson communicated with insurance adjuster Robert Nash, whose supervisor was

insurance adjuster Yulonda Jones. Nash sought five years of medical records from

Wilson. Wilson then sued State Farm, Nash, and Jones in County Court at Law

Number       Three     of   Dallas      County   for   violating   Texas   Insurance   Code

sections 541.060(a)(2), (a)(3), and (a)(7). State Farm removed the case to this Court,

claiming that nondiverse defendants Nash and Jones were improperly joined,

resulting in complete diversity of the parties and federal court jurisdiction.

      The two motions ripe for the Court’s decision are the defendants’ Motion to

Dismiss and Wilson’s Motion to Remand. The motion to dismiss makes four primary

arguments. First, Nash and Jones were improperly joined because federal courts

overwhelmingly hold that adjusters are not liable under Texas Insurance Code

sections 541.060(a)(2), (a)(3), and (a)(7). Second, no viable claims exist against the

defendants because there is no judgment regarding the tortfeasor’s liability to Wilson.

Third, the removed pleading fails to meet the “TwIqbal” federal pleading standard.

And finally, the only proper claim for benefits is a declaratory judgment action

against State Farm.

      Enter Wilson’s Motion to Remand, which makes two key arguments. First, the

Insurance Code claims against the adjusters are proper under Liberty Mutual

Insurance Company v. Garrison Contractors, Inc.2 because “person” under Chapter



      2   966 S.W.2d 482 (Tex. 1998).



                                                 2
541 can include such individuals as adjusters. Second, Wilson argues that the Fifth

Circuit held in Gasch v. Hartford Accident & Indemnity Company3 that adjusters can

be liable under the Insurance Code.

                                          II.

      Ordinarily, this Court would first take up the motion to remand and address

the motion to dismiss only if it retained the case. That is because rulings on motions

to dismiss are typically merits rulings resulting in dismissal with prejudice. And a

court should not rule on the merits of a case that doesn’t belong in that court.

      Here, however, there is something even more fundamental at issue. State

Farm hints at it in its final point in its motion to dismiss—that a declaratory

judgment is the proper path. These claims are not yet ripe because Wilson has not

yet obtained the predicate adjudication of the tortfeasor’s liability to her. Only then

can she present a ripe underinsured-motorist claim to State Farm, who could then

potentially be liable for breaching the relevant Insurance Code provisions.

      Underinsured-motorist claims can be tricky because they are a hybrid of tort

law and contract law. And here we have the additional overlay of statutory duties on

good faith handling of claims. Fortunately, the Texas Supreme Court has put it in

simple terms:

      The [underinsured-motorist] insurer is obligated to pay damages which
      the insured is “legally entitled to recover” from the underinsured
      motorist. As discussed above, we have determined that this language
      means the [underinsured-motorist] insurer is under no contractual duty
      to pay benefits until the insured obtains a judgment establishing the
      liability and underinsured status of the other motorist. Neither

      3   491 F.3d 278 (5th Cir. 2007).



                                           3
       requesting [underinsured-motorist] benefits nor filing suit against the
       insurer triggers a contractual duty to pay. Where there is no contractual
       duty to pay, there is no just amount owed.4

So there needs to be a judgment establishing the tortfeasor’s liability to Wilson.

       But how is that possible given that Wilson already settled with the tortfeasor

for policy limits (which State Farm blessed)? Brainard answered that too:

       Of course, the insured is not required to obtain a judgment against the
       tortfeasor. The insured may settle with the tortfeasor, as Brainard did
       in this case, and then litigate [underinsured-motorist] coverage with the
       insurer. But neither a settlement nor an admission of liability from the
       tortfeasor establishes [underinsured-motorist] coverage, because a jury
       could find that the other motorist was not at fault or award damages
       that do not exceed the tortfeasor’s liability insurance.5

So if Wilson can’t litigate with the tortfeasor because they settled, Wilson can litigate

with State Farm under a declaratory judgment claim based on the underinsured-

motorist policy.

       As it stands now, there is no judgment establishing the tortfeasor’s liability to

Wilson.       As a result, any statutory bad-faith claim against State Farm and its

adjusters is premature because “[n]either requesting [underinsured-motorist]

benefits nor filing suit against the insurer triggers a contractual duty to pay.”6




       4    Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006) (internal citations
omitted).
       5    Id. (internal citations omitted).
       6    Id.



                                                    4
                                                  III.

        For these reasons, the proper remedy is to dismiss the complaint as unripe,

which is a DISMISSAL WITHOUT PREJUDICE due to lack of subject matter

jurisdiction.7 All relief not expressly granted is denied.



        IT IS SO ORDERED this 15th day of January 2020.




                                                         ___________________________________
                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE




        7 See Borg v. Metro. Lloyd’s of Tex., No. W:12-CV-256, 2013 WL 12091651, at *3 (W.D. Tex.

Feb. 21, 2013) (“Until the Plaintiff obtains a judgment establishing the uninsured motorist liability,
Defendant is not liable for the [underinsured/uninsured motorist] benefits claim and consequently
cannot be liable for statutory penalties for delaying payment. For these reasons, the claim is not ripe,
and the Plaintiff’s claim under the Prompt Payment Act is DISMISSED without prejudice for lack of
subject matter jurisdiction.”).



                                                   5
